NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                          2021 VT 83

                                         No. 2021-013

State of Vermont                                               Supreme Court

                                                               On Appeal from
   v.                                                          Superior Court, Washington Unit,
                                                               Criminal Division

Shannon C. Barry                                               September Term, 2021


Mary L. Morrissey, J.

Alfonso Villegas, Washington County Deputy State’s Attorney, Barre, for Plaintiff-Appellant.

Matthew Valerio, Defender General, and Dawn Matthews, Appellate Defender, Montpelier, for
 Defendant-Appellee.


PRESENT: Reiber, C.J., Robinson, Eaton, Carroll and Cohen, JJ.


        ¶ 1.   EATON, J. In this interlocutory appeal, the State contests the trial court’s order

granting defendant Shannon Barry’s motion to suppress statements she made to law enforcement

officers before her arrest. We conclude that defendant was in custody and had not been advised

of her rights under Miranda v. Arizona, 384 U.S. 436, 444 (1966), and therefore affirm the

suppression order.

        ¶ 2.   The parties do not dispute the following facts. In June 2019, the Barre City Police

Department launched an investigation after Heather Larocque died from taking fentanyl-laced

heroin. The investigation involved two officers: Detective Pontbriand to look into the death, and
Corporal Houle to unravel the drug-distribution network implicated in the death. The investigation

led the officers to believe defendant sold the fentanyl-laced heroin to Larocque.

       ¶ 3.    Based on this belief, on July 31, 2019, Corporal Houle made efforts to meet and

speak with defendant. He first called defendant to request a meeting. Defendant asked if she

needed a lawyer. Corporal Houle told her that she could bring an attorney if she wanted one, but

she would not be in custody during the meeting. During a second phone call on August 1,

defendant agreed to meet Corporal Houle the following day at the Barre police station. Corporal

Houle told her he wanted to speak to her about Larocque’s death.

       ¶ 4.    Defendant did not show up for the August 2 appointment.              Corporal Houle

contacted defendant and rescheduled their meeting, but again, defendant did not show. This time

she left a voicemail informing Corporal Houle she had forgotten that she had to be in court in

Woodstock that day. On August 6, Corporal Houle called defendant approximately ten times to

no avail. Receiving no response from defendant to his many calls, Corporal Houle “got the

impression that [d]efendant did not want to speak with him.”

       ¶ 5.    On August 7, Corporal Houle and Detective Pontbriand went looking for defendant.

They received some information that she might be in the Chelsea area and went there to try to find

her. As they drove into Chelsea, they saw defendant walk into a convenience store. The officers

parked their unmarked car at the side of the store. Corporal Houle entered the store and called out

to defendant. He told her that they “needed to talk” and asked her to follow him outside. Defendant

silently complied.

       ¶ 6.    Outside, pursuant to the officers’ request, defendant placed her handbag on the

officers’ car, where it remained for the rest of her conversation with them. Corporal Houle asked

defendant if she had any weapons on her and if he could check to confirm. Corporal Houle

conducted a pat down, which did not reveal any objects.



                                                 2
       ¶ 7.    During the ensuing conversation, defendant stood at the side of the store with her

back to the building, facing the officers’ car. The officers stood on either side of the front of the

car, roughly three to four feet from defendant. This location was visible from the main road. While

the three were speaking, other people entered and exited the store. The officers wore plain clothes

except for a duty vest with “POLICE” printed on the back and a badge displayed on the front.

They both had holstered firearms.

       ¶ 8.    Corporal Houle told defendant he “knew she sold heroin at the Dollar General in

Williamstown and that she had met someone during their lunch [break] to get heroin prior to

delivering it to [Larocque].” He also said they “knew somebody else was involved and hopefully

[defendant] would work with [them].” In his affidavit, Corporal Houle described their approach

to defendant as, “you’re on the hook, you’re involved with this, we know you were—do you want

to help us move up the chain and maybe get some consideration, because again, you’re not the one

who supplied it.” He asked defendant if she would be willing to provide information on the

individuals who supplied her with the drugs sold to Larocque. Defendant provided inculpatory

information, including details regarding her sale of drugs to Larocque, but declined to share

anything further for fear for herself and her family.

       ¶ 9.    At no point during the discussion, which lasted between ten and twenty minutes,

did the officers tell defendant she was free to leave or to not answer their questions. Defendant

never requested to leave but believed she would have been arrested if she had tried to do so. She

did not feel threatened and did not feel the officers were being dishonest in their conversation with

her. Throughout the conversation, defendant was not handcuffed, and the officers’ weapons

remained holstered. At the conclusion of the conversation, the officers arrested defendant. At no

time prior to her arrest was defendant informed of her Miranda rights.

       ¶ 10.   Defendant was charged with selling or dispensing a regulated drug with death

resulting, in violation of 18 V.S.A. § 4250(a). Defendant filed a motion to suppress her statements

                                                  3
made to the officers at the store in Chelsea, arguing these statements were obtained in violation of

her rights under the Fifth Amendment of the U.S. Constitution and Chapter I, Article 10 of the

Vermont Constitution. Based on the undisputed facts, the trial court concluded defendant had been

subjected to a custodial interrogation. The trial court granted defendant’s motion to suppress,

holding the officers violated defendant’s rights under the Fifth Amendment and Article 10 when

they subjected her to a custodial interrogation without first providing Miranda warnings.

          ¶ 11.   The State now appeals the trial court’s grant of defendant’s motion to suppress,

arguing it improperly found that defendant was in custody during her conversation with police.

“In reviewing a custody determination on a motion to suppress, we follow a two-step process.”

State v. Lambert, 2021 VT 23, ¶ 21, __ Vt. __, 255 A.3d 747. We accept the trial court’s findings

of fact unless clearly erroneous, and review the question of whether a suspect was in custody de

novo. Id. In this case, there is no factual dispute and no claim any trial court finding is erroneous,

so we proceed to a de novo review of the legal question of custody.

          ¶ 12.   The Fifth Amendment and Article 10 provide individuals with a privilege against

self-incrimination. U.S. Const. amend. V; Vt. Const. ch. I, art. 10. Article 10 and the Fifth

Amendment are the same for the purposes of this right. State v. Rheaume, 2004 VT 35, ¶ 18, 176

Vt. 413, 853 A.2d 1259. To protect the privilege against self-incrimination, the U.S. Supreme

Court established that an officer must use “procedural safeguards” before conducting a “custodial

interrogation.” Miranda, 384 U.S. at 444. These procedural safeguards, known commonly as

Miranda warnings, require a suspect be informed that “he has a right to remain silent, that any

statement he does make may be used as evidence against him, and that he has a right to the presence

of an attorney, either retained or appointed.” Id. The remedy for a violation of one’s Miranda

rights is the suppression of statements made to an officer before warnings were provided. State v.

Badger, 141 Vt. 430, 438, 450 A.2d 336, 341 (1982); Missouri v. Seibert, 542 U.S. 600, 608

(2004).

                                                  4
       ¶ 13.   The right to Miranda warnings is triggered at the onset of a “custodial

interrogation.” Miranda, 384 U.S. at 444. An individual is in custody for purposes of Miranda

when “ ‘there is a formal arrest or restraint on freedom of movement of the degree associated with

a formal arrest.’ ” State v. LeClaire, 2003 VT 4, ¶ 16, 175 Vt. 52, 819 A.2d 719 (quoting California

v. Beheler, 463 U.S. 1121, 1125 (1983) (per curiam)). The latter requires “an objective inquiry

into the totality of the circumstances to determine if a reasonable person would believe he or she

were free to leave or to refuse to answer police questioning.” State v. Willis, 145 Vt. 459, 475,

494 A.2d 108, 117 (1985). This Court has identified a nonexhaustive list of factors to guide the

inquiry into whether a person has been taken into “ ‘custody or otherwise deprived of his freedom

by the authorities in any significant way.’ ” State v. Muntean, 2010 VT 88, ¶ 17, 189 Vt. 50, 12

A.3d 518 (quoting Miranda, 384 U.S. at 487). Those factors are:

               (1) whether the suspect was told he was free to terminate the
               conversation and leave; (2) the location of the interview;
               (3) whether the suspect arrived at the interview voluntarily; (4) the
               interviewer’s communication to the suspect of his belief in the
               suspect’s guilt; (5) the extent to which the suspect was confronted
               with evidence of guilt; (6) whether, and to what degree, the
               suspect’s freedom of movement was restrained; (7) whether law
               enforcement used any deceptive techniques to conduct the
               interview; (8) the degree to which the suspect was isolated from the
               outside world; (9) duration of the interview; (10) whether the
               officers were armed; and (11) the number of officers present during
               the interview.

Lambert, 2021 VT 23, ¶ 19 (summarizing factors explained in Muntean, 2010 VT 88, ¶ 19). In

conducting this analysis, no single factor is dispositive. See Muntean, 2010 VT 88, ¶ 19. We

apply those factors here in reaching our conclusion.

       ¶ 14.   As a starting point, the officers did not tell defendant she was free to leave. This is

“the most important factor” in the determination of custody because “[a] reasonable person’s belief

about whether the person is free to leave is necessarily influenced by the communication from

police about the extent of the person’s freedom.” State v. Hieu Tran, 2012 VT 104, ¶ 14, 193 Vt.


                                                 5
148, 71 A.3d 1201. Additionally, the officers did not tell defendant that she could decline to

answer their questions. The State asks us to look to Corporal Houle’s phone call with defendant

six days prior, in which he told her she would not be in custody when meeting to speak with him,

as informing her she was free to leave the encounter in Chelsea.

       ¶ 15.   We decline to infer from Corporal Houle’s informing defendant she would not be

in custody if she had appeared at an earlier time that a reasonable person in defendant’s situation

would understand she was also not in custody during the interaction in question. First, this

proposal is weakened by the five intervening days between this initial phone conversation and the

interrogation. Second, a reasonable person in defendant’s situation would interpret Corporal

Houle’s statements on the phone to mean she would not be in custody when coming to meet him

at the police station for their appointment. However, the actual questioning occurred after

defendant failed to appear at both appointments with Corporal Houle and failed to respond to his

phone calls. It took place at a different location and time and resulted from the officers seeking

her out, rather than her voluntarily coming to the police station at a scheduled time. As Miranda

warnings themselves may become stale, so too may statements informing a defendant she is not in

custody. See State v. Prue, 2016 VT 98, ¶ 32, 203 Vt. 123, 153 A.3d 551 (explaining fresh Miranda

warnings may be required when time has elapsed between initial warning and inculpatory

statement). Given the changed circumstances since defendant first spoke with Corporal Houle on

the phone, a reasonable person would conclude the officer’s original statement that she would not

be in custody was no longer in play.

       ¶ 16.   Narrowing in on the circumstances leading up to the interrogation, defendant did

not arrive at the interview voluntarily. In evaluating this factor, we look not only to an individual’s

arrival but to her departure. See Muntean, 2010 VT 88, ¶ 19 (explaining that we ask “whether a

suspect arrives at the interview voluntarily and whether he or she leaves by his or her own free

will” (citing Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (per curiam)). Defendant initially

                                                  6
agreed to speak with Corporal Houle at the police station. However, she subsequently missed that

meeting and the rescheduled meeting and then did not respond to Corporal Houle’s phone calls.

By Corporal Houle’s own account, this gave the impression she did not wish to speak with him.

It is undisputed that defendant was not obliged to attend these meetings. After defendant failed to

attend the planned meetings, on August 7, the officers tracked her down in Chelsea. Ultimately,

defendant’s attempts to avoid speaking with police were overcome by the officers’ own affirmative

acts to contact her. Cf Mathiason, 429 U.S. at 494-96 (finding no custody where defendant

voluntarily responded to officer’s missed calls to arrange meeting). Furthermore, the officers’

actions when they located defendant reinforce that the meeting was not voluntary on defendant’s

behalf. These facts include that Corporal Houle intercepted defendant at the store, called out her

name, and told her he “needed to talk” to her.

       ¶ 17.   The State argues that other facts demonstrate that defendant spoke to the officers

voluntarily, including that defendant followed Corporal Houle outside without any protest.

However, her silently following Corporal Houle outside demonstrates compliance, not

voluntariness. See United States v. Griffin, 922 F.2d 1343, 1351 (8th Cir. 1990) (explaining

custody is more likely to exist when interview “is instigated at the direction of law enforcement

authorities”). Finally, defendant did not leave the interaction by her own free will as the interview

concluded with her arrest. Her own statements that she did not feel free to leave or refuse to answer

questions were therefore confirmed when she was arrested upon refusing to provide the officers

with further information.

       ¶ 18.   Next, we conclude there was a “ ‘restraint on freedom of movement of the degree

associated with a formal arrest.’ ” Muntean, 2010 VT 88, ¶ 18 (quoting Beheler, 463 U.S. at 1125).

“The position of the questioner(s) relative to the suspect is often important in a Miranda custody

determination because it might substantially alter a suspect’s perception of his or her freedom to

leave.” State v. Pontbriand, 2005 VT 20, ¶ 17, 178 Vt. 120, 878 A.2d 277. Defendant was

                                                 7
positioned between a wall to her back and a police car to her front, preventing her from leaving in

either of those directions. Because the officers were situated on either side of the car, defendant

could not leave without walking by at least one of the officers.

        ¶ 19.   The location of defendant’s purse also impacted her freedom of movement. Its

placement on the car required defendant to attempt to leave without her purse or approach the car,

and by extension the officers, to retrieve it before leaving. If she chose to do the former, this option

would likely leave her walking around without her phone, wallet, keys, or other items people

consider essential that are typically kept in a purse. See United States v. Salinas, 543 F. App’x

458, 464-65 (5th Cir. 2013) (per curiam) (explaining that police retention of suspects’ phones or

identification is evidence of custody); United States v. Harrold, 679 F. Supp. 2d 1336, 1345 (N.D.

Ga. 2009) (weighing fact that officers took defendant’s wallet and identification as factor in favor

of custody); Keepers v. Commonwealth, 840 S.E.2d 575, 584 (Va. 2020) (identifying defendant’s

retention of purse, backpack, and phone as weighing against custody). If she chose to do the latter,

it would bring her closer to the armed officers on either side of the car, thereby enhancing the

physical element of being in a “ ‘police-dominated atmosphere.’ ” See Willis, 145 Vt. at 475, 494

A.2d at 117 (quoting Miranda, 384 U.S. at 445).

        ¶ 20.   The character of the conversation between defendant and the officers, particularly

confronting defendant with evidence of guilt, also indicates that defendant was in custody. When

an officer communicates to a suspect a belief in the suspect’s guilt, this contributes to a feeling

that the suspect is not free to leave. Muntean, 2010 VT 88, ¶ 19 (citing Stansbury v. California,

511 U.S. 318, 325 (1994) (per curiam)). Furthermore, when an officer not only communicates

belief in guilt but presents a defendant with evidence of guilt, the impression that one must stay

and speak with the officer increases. Id.

        ¶ 21.   In this case, Corporal Houle acknowledged that the officers’ approach during this

interview was to convey belief in her guilt and confront her with evidence of her guilt. In his

                                                   8
words, they indicated to defendant “you’re on the hook, you’re involved with this, we know you

were.” He specifically told defendant he “knew she sold heroin,” and provided her with the details

of where, when, and to whom she sold those drugs. It is important to note that the officers’

allegations involved not only defendant’s sale of drugs but the sale of drugs to a person who died

as a result, signaling to defendant they had evidence that she was guilty of a serious crime. See id.

¶ 28 (“A reasonable person would not feel at liberty to terminate a police interview after being

confronted with [evidence of guilt of a serious crime], as a reasonable person understands that

police ordinarily will not set free a suspect when there is evidence strongly suggesting that the

person is guilty of a serious crime.” (quotation omitted)).

       ¶ 22.   We are not persuaded by the State’s argument that the fact that the officers

attempted to recruit defendant as a confidential informant weighed against custody because

defendant should have understood the officers were looking for “help.” First, the officers’

invitation to cooperate to get the “bigger fish” was based on the communication of their belief in

defendant’s guilt described above. Second, the officers’ approach implied defendant could get

some “consideration” by helping them. See United States v. Familetti, 878 F.3d 53, 59 (2d Cir.

2017) (explaining invitation to cooperate can be inculpatory when “an undertaking to help or

cooperate necessarily bespeaks criminal involvement”); Meredith v. State, 906 N.E.2d 867, 874

(Ind. 2009) (including whether officers suggest defendant cooperate in nonexhaustive list of

factors to determine custody for statutory question). A prediction that cooperation would be

looked upon favorably in charging communicates to an individual that she needs to cooperate to

begin mitigating the consequences of her guilt. For these reasons, a reasonable person would not

believe she was free to leave based on the fact that officers were seeking her “help” as

communicated in this case.

       ¶ 23.   Finally, we look at the location of the interview. “[T]he location of the interview

and the nature of the physical setting where the interview occurred are persuasive factors in the

                                                 9
custody calculus.” Muntean, 2010 VT 88, ¶ 23. Custody is more likely if the location causes the

individual to be “isolated from the outside world.” Id. ¶ 19. Here, the location of the interview

does not indicate custody. Defendant was outdoors, in a public setting, with people walking in

and out of the store near where she stood.

       ¶ 24.   The State highlights the location and points to other factors weighing against

custody. These include: the fact that defendant felt the officers were not using deceptive

techniques, see State v. Manning, 2015 VT 124, ¶ 27, 200 Vt. 423, 132 A.3d 716 (emphasizing

lack of “any deceptive or otherwise coercive interrogation techniques” in concluding defendant

was not in custody); the relatively short duration of the interview at ten to twenty minutes, see

Lambert, 2021 VT 23, ¶ 33 (finding length of twenty-one minute interview to point against

custody); and the fact that there were only two officers present, see Pontbriand, 2005 VT 20, ¶ 31

(concluding defendant was not in custody when questioned by two officers in semi-public area).

Although these circumstances weigh against custody, our mandate is to evaluate the totality of the

circumstances, not each factor in isolation. Muntean, 2010 VT 88, ¶ 19. In doing so, we do not

conduct a quantitative analysis where we tally factors “for” versus “against” custody and the side

with the greatest number wins. See State v. Olney, 2009 VT 116, ¶ 32, 187 Vt. 56, 989 A.2d 995

(explaining questions of custody are “fact-specific”).

       ¶ 25.   Here, the totality of the circumstances indicates that defendant was in police

custody at the time of questioning. The most significant factors supporting this conclusion are:

defendant was not told she was free to leave or could refuse to speak with the officers; she did not

come to the interview voluntarily; her freedom of movement was significantly restrained during

her discussion with the officers; and police presented her with evidence of guilt during the

interview. Under the totality of the circumstances, a reasonable person would not feel free to leave

or to refuse to answer police questioning. Because defendant was subjected to a custodial



                                                10
interrogation and officers failed to provide defendant with her Miranda warnings, defendant’s

statements must be suppressed.

       Affirmed.

                                            FOR THE COURT:



                                            Associate Justice




                                             11